Citation Nr: 1007432	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  07-40 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease associated with right knee injury.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The Veteran had active military service from October 1967 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in  St. Louis, Missouri.                

Although the Veteran initially had requested a Travel Board 
hearing in his substantive appeal, he subsequently withdrew 
that request in January 2008.  

In a January 2009 letter, the RO notified the Veteran that 
his appeal had been certified to the Board and that pursuant 
to 38 C.F.R. § 20.1304 (2009), he had 90 days in which to 
submit additional evidence to the Board.  In July 2009, the 
Veteran submitted a private medical statement from D.D.P., 
D.O., dated in July 2009, to the RO.  The statement was 
pertinent to his claim for a higher initial rating for his 
service-connected right knee disability.  In August 2009, the 
statement was forwarded to the Board.  The Veteran's 
representative, Veterans of Foreign Wars of the United 
States, specifically did not waive initial RO consideration 
of the private medical statement.  However, the Board 
observes that the statement was received well beyond the 90 
days provided for in 38 C.F.R. § 20.1304.  Nevertheless, as 
the Veteran's case is being remanded for additional 
development, the RO will have the opportunity to review the 
statement in their adjudication of the claim.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

By a February 2006 rating action, the RO granted service 
connection for degenerative joint disease, associated with 
right knee injury.  At that time, the RO assigned a 10 
percent disability rating under Diagnostic Code 5257, 
effective from June 13, 2005, for the Veteran's service-
connected right knee disability.  The Veteran disagreed with 
the evaluation and filed a notice of disagreement (NOD) in 
January 2007.  In October 2007, a statement of the case was 
issued, and the Veteran filed a substantive appeal (VA Form 
9) in December 2007.         

In July 2009, after certification of the Veteran's appeal to 
the Board, the Veteran submitted a private medical statement 
from Dr. D.D.P. in support of his claim.  In the July 2009 
statement, Dr. P. indicated that he was the Veteran's 
orthopedic surgeon and that he had been treating him for the 
past year.  Dr. P. reported that the Veteran had recently 
undergone a total right knee replacement.  However, Dr. P. 
did not provide any treatment records, including any records 
pertaining to the Veteran's right knee surgery.  Inasmuch as 
Dr. P.'s statement has put the VA on notice of the existence 
of additional treatment records, these records should be 
obtained prior to the Board's appellate review in this case.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As 
additional action by the RO may be helpful in either 
obtaining such putative records, or documented information 
that the records cannot be obtained, the Board determines 
that further development in this regard is warranted.  Id.; 
see generally Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 
(1992).  

The Board also notes that under 38 C.F.R. § 4.71a, Diagnostic 
Code 5055, a 100 percent rating is assigned for 1 year 
following implantation of a prosthesis; thereafter, a minimum 
30 percent rating is assigned, with higher ratings possible 
based on residual pain, weakness, or limitation of motion in 
the affected extremity. Thus, on remand, the RO must consider 
whether the Veteran's recent right knee surgery affects the 
rating assigned to the service-connected right knee 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  If 
the RO determines that a total rating is required under 
Diagnostic Code 5055, the Board directs that a VA examination 
be conducted at such time that it will be useful to determine 
the residuals of right knee replacement for rating purposes 
when the 100 percent rating period expires.    





Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. § 3.159.

2.  The AMC/RO must also contact the 
Veteran and ask him to provide information 
regarding his recent total right knee 
replacement, including the date of the 
surgery and the names and addresses of the 
health care providers who performed the 
surgery, and any subsequent follow-up 
treatment.  With any necessary 
authorization from the Veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the Veteran in response to this request, 
to specifically include treatment records 
from Dr. D.D.P., which have not been 
previously secured.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  If the records 
identified by the Veteran cannot be 
obtained, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the Veteran be provided the 
opportunity to obtain and submit those 
records for VA review.

3.  Thereafter, the RO should consider 
whether the Veteran is entitled to a 100 
percent rating for 1 year following his 
total right knee replacement under the 
provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  

4.  Following the expiration of any 
convalescent rating assigned pursuant to 
paragraph 3, above, the RO should arrange 
for a VA orthopedic examination of the 
Veteran by a physician with appropriate 
expertise to determine the nature, extent 
and severity of the Veteran's service- 
connected post-operative right knee 
replacement.  All indicated studies, 
including range of motion studies in 
degrees, should be performed.  Tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should identify 
any objective evidence of pain or 
functional loss due to pain.  Any specific 
functional impairment due to pain should 
be identified, and the examiner should be 
requested to assess the extent of any 
pain.  The physician should also express 
an opinion concerning whether there would 
be additional limits on functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups.  If 
this is not feasible, the physician should 
so state.  The physician should further 
report whether there is any recurrent 
subluxation or lateral instability and, if 
so, whether it is slight, moderate, or 
severe.     

The rationale for all opinions expressed 
should be explained. The claims files must 
be made available to and reviewed by the 
examiner.

5.  After completion of the above and any 
other development deemed necessary, and 
with consideration of all evidence added 
to the record subsequent to the last 
supplemental statement of the case in 
November 2008, the RO must readjudicate 
the Veteran's claim.  If the claim remains 
denied, the RO should provide the Veteran 
and his representative a supplemental 
statement of the case and an appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to this Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


